 
 
IV 
House Calendar No. 25 
111th CONGRESS 
1st Session 
H. RES. 229 
[Report No. 111–35] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2009 
Mr. McGovern, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printed 
 
RESOLUTION 
Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules, and for other purposes. 
 
 
That the requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported on the legislative day of March 11, 2009, providing for consideration or disposition of any measure making appropriations for the fiscal year 2009, and for other purposes. 
2.House Resolutions 218 and 219 are laid on the table. 
 
 
March 10, 2009 
Referred to the House Calendar and ordered to be printed  
